Citation Nr: 0637895	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
type 2 diabetes prior to May 16, 2005.

2.  Entitlement to an evaluation in excess of 40 percent for 
type 2 diabetes from May 16, 2005.

3.  Entitlement to an initial compensable rating for right 
upper extremity diabetic peripheral neuropathy.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and March 2005rating decisions by 
the Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

In a statement received in July 2005, the veteran withdrew 
his appeal concerning the issue of entitlement to service 
connection for atherosclerotic vascular disease with 
claudication.  He also withdrew the issues of increased 
ratings for his service-connected right upper and right lower 
extremity disabilities.  In a statement received in June 
2006, the veteran withdrew his appeal concerning the issue of 
entitlement to service connection for a left eye condition.

In a statement received in August 2005, the veteran expressed 
a desire to "withdraw" his "withdrawal" concerning the 
issue of entitlement to a compensable rating for his service-
connected right upper extremity disability.  The veteran was 
notified of the decision granting service connection for this 
disability, and assigning the noncompensable rating, by a 
letter issued in March 2005.  His August 2005 correspondence 
is accepted as a timely appeal, as it has been received 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed.  38 C.F.R. §§ 20.202, 20.204(c) (2006).  As such, 
this issue is before the Board.

A March 2006 rating decision denied entitlement to service 
connection for musculoskeletal pain secondary to service-
connected diabetes.  No notice of disagreement has been 
received from the March 2006 RO decision and this issue is 
not before the Board.

The Board also notes that a substantive appeal has not been 
received following issuance of a supplemental statement of 
the case as to the June 2005 rating decision which assigned 
an effective date of May 16, 2005 for assignment of an 
increased 40 percent rating for diabetes mellitus.  However, 
this matter is for consideration in the current appeal 
adjudicated herein for an evaluation in excess of 20 percent 
for diabetes mellitus prior to May 16, 2005.

The issue of entitlement to an initial compensable rating for 
right upper extremity diabetic peripheral neuropathy is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 16, 2005, competent clinical evidence of 
record did not establish that the veteran's diabetes required 
regulation of his activities.

2.  From May 16, 2005, diabetes mellitus is shown to require 
insulin, a restricted diet, and regulation of activities, 
without episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations or twice a month visits to a 
diabetic care provider.


CONCLUSIONS OF LAW

1.  Prior to May 16, 2005, the criteria for a rating in 
excess of 20 percent for type 2 diabetes had not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.7, 4.119, Diagnostic Code 7913 (as in effect 
prior to May 16, 2005).

2.  From May 16, 2005, the criteria for an evaluation in 
excess of 40 percent for type 2 diabetes have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.7, 4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via November 2003, January 2005, and June 2005 letters, the 
veteran was informed of the evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  The VCAA letters 
informed the veteran that he should submit any evidence in 
his possession pertinent to his claim.  VCAA notice was 
provided prior to the initial adjudication.  Pelegrini.

The veteran received notice regarding ratings of the 
disability on appeal and effective dates of awards by letter 
dated in March 2006.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records are associated with the 
claims file, as are VA and private treatment records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
identified any pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of this claim.

In November 2003 the veteran's claim of an increased rating 
for diabetes was received.  A rating decision dated in April 
2004 denied an increased rating (in excess of 20 percent) for 
the veteran's diabetes.  The veteran expressed disagreement 
with that decision, and this appeal ensued.  A June 2005 
rating decision increased the rating for the veteran's 
diabetes to 40 percent, effective May 16, 2005.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular code, the higher 
rating is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Diabetes mellitus is rated under Diagnostic Code 7913, which 
provides a 20 percent rating when the diabetes mellitus 
requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when insulin, a restricted diet, and 
regulation of activities are required.  A 60 percent rating 
is warranted when insulin, a restricted diet and regulation 
of activities are required, along with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Compensable 
complications of diabetes are rated separately unless they 
are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.

Discussion

The veteran is claiming entitlement to a rating in excess of 
20 percent for diabetes prior to May 16, 2005.  In 
particular, the veteran asserts that a July 6, 2004 private 
physician's letter (received by VA on July 26, 2004) 
contained information warranting a 40 percent rating.  The 
letter, in pertinent part, stated as follows:

[The veteran] is an insulin-dependent 
diabetic and therefore has rather strict 
dietary restrictions.  He also suffers 
from musculoskeletal pain some of which 
is related to his diabetes.  This 
combination restricts his activities 
greatly.

As noted above, a March 2006 rating decision denied service 
connection for musculoskeletal pain secondary to service-
connected diabetes.  No appeal has been taken from that 
determination.  As such, the March 2006 rating decision is 
final.  38 U.S.C. § 7105 (West 2002).  Manifestations of 
nonservice-connected disability may not be used to evaluate 
the current severity of service-connected disability.  
Additionally, the findings noted in treatment reports dated 
prior to May 16, 2005 do not support a finding of regulation 
of activities due to diabetes.  When seen in April 2002, the 
veteran reported he was quite active at work as well as at 
home.  On VA examination in November 2004, he reported 
unequivocally that he had had no restrictions placed on his 
activities due to diabetes, such as avoiding strenuous 
activities to prevent hypoglycemic reactions.  It was noted 
the veteran had a very active lifestyle on the job, and was 
required to perform labor as well as sit-down type work such 
as driving a truck and performing equipment maintenance on 
heavy equipment.  The examiner opined that post-exertional 
aching and musculoskeletal discomforts were more likely than 
not related to overuse than to his diabetes mellitus.  It was 
noted the veteran was unable to significantly articulate or 
verbalize what reasons he may have for indicating that his 
musculoskeletal pains were the result of his diabetes.  On VA 
examination in January 2005, the veteran reported that he 
tried to walk a lot, meaning eight blocks, two to three times 
per week, and rode a bicycle in the summertime.  The examiner 
concluded there was insufficient clinical evidence to warrant 
a diagnosis of any acute or chronic disorder of the muscles.  
A clinical treatment plan outline, following evaluation for 
diabetes in March 2005, referred to adjustment of medication 
and a restricted diet, and did not include a recommendation 
for regulation of activities.  The Board notes that separate 
service connection has been established for peripheral 
neuropathy of the upper and lower extremities due to service-
connected diabetes mellitus.  Competent clinical evidence of 
record demonstrates that his diabetes required insulin and a 
restricted diet prior to May 16, 2005.  However, there is no 
competent evidence showing that his diabetes was productive 
of regulation of his activities for the period prior to May 
16, 2005.  

A higher (60 percent) rating is not warranted at any time 
from May 16, 2005 as there is no evidence of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year, or twice monthly medical provider visits for 
diabetes.  The Board here observes that neither the veteran 
nor his representative have asserted that the veteran has met 
the criteria for a rating in excess of 40 percent, and they 
have not noted any evidence that would support such a rating.  
A review of the evidence, to include a December 2005 VA 
examination report, reveals no evidence or assertions of 
ketoacidosis or hypoglycemic reactions or of 
hospitalizations.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for diabetes from May 16, 2005.

Conclusion

The Board notes that the veteran has sought and been granted 
service connection for various complaints resulting from his 
diabetes, including peripheral neuropathy and a genitourinary 
disability.  The competent evidence does not reveal any 
additional complications of the veteran's diabetes mellitus 
and as such, there is no basis for assignment of any further 
separate ratings.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's diabetes, alone, has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that the veteran's diabetes 
has resulted in marked interference with employment beyond 
that contemplated by his current disability ratings.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An evaluation in excess of 20 percent for type 2 diabetes 
prior to May 16, 2005, is denied.

An evaluation in excess of 40 percent for type 2 diabetes 
from May 16, 2005, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

A review of the claims folder reveals that the issue of 
entitlement to an initial compensable rating for right upper 
extremity diabetic peripheral neuropathy is not yet ready for 
appellate review.  In this regard, the Board notes that while 
the veteran has undergone VA examinations that have contained 
some neurological findings pertaining to the right upper 
extremity (November 2004 VA diabetes examination and a 
January 2005 VA muscles examination), the available evidence 
is insufficient to properly rate this disability, and the 
Board finds that the veteran should be afforded a 
neurological examination for the purpose of assessing the 
current severity of this disability.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
neurological examination to determine the 
nature and severity of his service-
connected right upper extremity diabetic 
peripheral neuropathy.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  When the development requested has 
been completed, the issue of entitlement 
to an initial compensable rating for 
right upper extremity diabetic peripheral 
neuropathy should again be reviewed.  If 
the benefit sought is not granted in 
full, the veteran and his representative 
should be furnished a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


